


110 HCON 432 IH: Urging the expedient relocation of the

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 432
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Lamborn (for
			 himself, Mr. Shadegg,
			 Mr. Franks of Arizona,
			 Mr. King of Iowa, and
			 Mr. Broun of Georgia) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Urging the expedient relocation of the
		  United States Embassy in Israel to Jerusalem.
	
	
		Whereas each and every sovereign country, under
			 international law and custom, may designate its own capital;
		Whereas Jerusalem, the capital of Israel since 1950, has
			 never been the capital of any other modern state;
		Whereas Jerusalem has been united under Israel’s
			 governance since 1967, with guaranteed and full access to holy sites for
			 persons of all faiths;
		Whereas since its independence in 1948, the State of
			 Israel has been a strategically and close friend of the United States;
		Whereas the United States maintains its embassy in the
			 functioning capital of every country in the world in which the United States
			 maintains full diplomatic relations, except in the case of the State of Israel,
			 although the United States conducts official business in the city of
			 Jerusalem;
		Whereas no other country in the world presently maintains
			 its embassy in Israel in the city of Jerusalem;
		Whereas the United States, as a global leader, can set a
			 courageous and needed example for other country by moving its embassy in Israel
			 to the city of Jerusalem;
		Whereas for almost two decades, the Congress of the United
			 States has repeatedly and overwhelmingly adopted multiple resolutions affirming
			 its commitment to Jerusalem’s continued status as a unified, undivided
			 city;
		Whereas the Jerusalem Embassy Act of 1995 (Public Law
			 104–45; 109 Stat. 398) requires that the United States Embassy in Israel be
			 established in Jerusalem by not later than May 31, 1999;
		Whereas such Act restricted the allocation of funds in
			 past fiscal years for the acquisition and maintenance of buildings abroad until
			 the Secretary of State determines and reports to Congress that the United
			 States Embassy in Jerusalem has officially opened, and authorized not less than
			 $100,000,000 for construction and other costs associated with the establishment
			 of the United States Embassy in Israel in the capital of Jerusalem;
		Whereas the President has continually suspended section 7
			 of the Jerusalem Embassy Act of 1995, allowing the President to suspend the
			 requirement that the United States Embassy in Israel be established in
			 Jerusalem if the suspension is necessary to protect the national security
			 interests of the United States, biannually since the enactment of the Jerusalem
			 Embassy Act of 1995;
		Whereas official United States documents and websites
			 refer to Jerusalem as the capital of the State of Israel; and
		Whereas the Department of State has allocated or expended
			 funds for costs related to the physical plant of the United States Embassy in
			 Israel, which is located in Tel Aviv, as well as the United States Consulate in
			 Jerusalem: Now, therefore, be it
		
	
		That Congress—
			(1)reaffirms that
			 Jerusalem is and should continue to be the undivided capital of the State of
			 Israel;
			(2)calls upon the
			 President of the United States to fully implement the Jerusalem Embassy Act of
			 1995 (Public Law 104–45; 109 Stat. 398) and immediately begin to relocate the
			 United States Embassy in Israel to Jerusalem;
			(3)encourages the
			 President of the United States to urge governments of other countries to
			 immediately and unconditionally recognize Israel’s right to exist as a Jewish
			 state and to recognize the status of Jerusalem as the undivided capital of
			 Israel; and
			(4)urges the
			 Department of State to allocate and expend no funding for the physical plant of
			 the United States Embassy in Israel, which is located in Tel Aviv, as well as
			 the United States Consulate in Jerusalem, until and unless the Department of
			 State allocates and expends a proportionate amount of funds for the
			 construction of and other costs related to the United States Embassy in
			 Jerusalem.
			
